DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment/reconsideration filed on 06/01/2022, the amendment/reconsideration has been considered. Claims 1, 7, 10 and 14 have been amended. Claims 1-20 are pending for examination as cited below.	

Response to Arguments
Applicant’s arguments with respect to claim(s) amendment have been considered but are moot in view of the new grounds of rejection necessitated by claim amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vidal et al. (Patent No.: US 8,914,014 B2), hereinafter “Vid” in view of Penilla et al. (Pub. No.: US 2019/0287080 A1), hereinafter “Pen”.

As to claim 1. Vid discloses, a method for acquiring cabin space information for a user of a vehicle (Vid, Abstract), the method comprising: 
receiving at control circuitry data from one or more locally-based or cloud- based data sources, the data including a combination of real-time and stored data (Vid, col.5, lines 35-45); 
evaluating the received data using the control circuitry, the control circuitry configured to interpret and contextualize the real-time data and the stored data to provide a notification regarding (i) a condition within the cabin space without the need for the user to make a direct observation of the condition (Vid, col.7, lines 14-20 and lines 30-45); and 
communicating the notification to the user within the cabin space via audio, visual, or a combination thereof (Vid, col.12, lines 60-67 and col.13, lines 1-3).
Vid however is silent on disclosing explicitly, (i) wherein the data includes user-specific data related to prior user-vehicle interactions and (ii) a recommended action based on the prior user-vehicle interactions.
Pen discloses a similar concept, (i) wherein the data includes user-specific data related to prior user-vehicle interactions (Pen, [0052], The customization is also provided with a learning engine that learns use behavior by the user or patterns of behavior of multiple users) and (ii) a recommended action based on the prior user-vehicle interactions (Pen, [0052], automatically implements settings or programming to aspects of the user interface, or provides recommendations or notifications with recommendations.).
Therefore, before the effective filing date of the instant application it would have been obvious to one of the ordinary skilled in the art to incorporate the teachings of “Pen” into those of “Vid” in order to provide access to systems of a vehicle from an application. The method includes encoding, by an application, an application programming interface (API) call to the vehicle. The encoding provides for secure communication of the API call to an API subsystem of the vehicle. The API subsystem of the vehicle is configured to decode the encoding. Sending the API call to the vehicle using the encoding. The API call is configured to provide an instruction to obtain information from a subsystem of the vehicle or send an instruction to the subsystem of the vehicle.  

As to claim 2. The combined system of Vid and Pen discloses the invention as in parent claim above including, wherein data from the one or more locally-based data sources include audio, video, touch, pressure, temperature, air composition, safety data, or a combination thereof (Vid, col.7, lines 30-40).

As to claim 10 and 14 are rejected for same rationale as applied to claim 1 above.

Claim 3-9, 11-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Vid and Pen” as applied above, in view of Kalns et al. (Pub. No.: US 2014/0310001 A1), hereinafter “Kal”.

As to claim 3. Vid and Pen discloses the invention as in parent claim above. Vid and Pen however are silent on disclosing explicitly, wherein the audio and video data includes biometric data, and the biometric data includes at least one or more of vocal and facial signatures.
Kal discloses a similar concept, wherein the audio and video data includes biometric data, and the biometric data includes at least one or more of vocal and facial signatures (Kal, [0038]).
Therefore, before the effective filing date of the instant application it would have been obvious to one of the skilled in the art to incorporate the teachings of Kal into those of Vid and Pen to provide a virtual personal assistant (VPA) application analyzes intents to, among other things, enhance or personalize a user's dialog experience with the VPA application. A set of intents, or multiple sets of intents, are maintained over the course of one or more user-specific dialog sessions with the VPA.

As to claim 4. The combined system of Vid, Pen and Kal discloses the invention as in claim above, including, further comprising: determining the identity of the user from the biometric data (Kal, [0038]).

As to claim 5. The combined system of Vid, Pen and Kal discloses the invention as in claim above, including, wherein the determining step includes: comparing the biometric data with biometric data stored in a cloud-based user account (Kal, [0038]).

As to claim 6. The combined system of Vid, Pen and Kal discloses the invention as in claim above, including, wherein the cloud-based data sources include web searchable content (Kal, [0113]). 

As to claim 7. The combined system of Vid, Pen and Kal discloses the invention as in claim above, including, wherein the cloud-based data sources include one or more cloud-based storage mediums containing user-specific data related to: prior user-vehicle interactions (Kal, [0118], cloud or Pen [0052]); and cloud-based user accounts (Vid, col.24, lines 10-16).

As to claim 8. The combined system of Vid, Pen and Kal discloses the invention as in claim above, including, wherein the locally-based data sources reside in a vehicle (Kal, [0112]).

As to claim 9. The combined system of Vid, Pen and Kal discloses the invention as in claim above, including, wherein the notification is a response to a user query (Kal, [0057]).

As to claim 11, The combined system of Vid, Pen and Kal discloses the invention as in claim above, including, wherein the received data are real-time and stored data specific to one or more vehicle users (Kal, [0028]).

As to claim 15. The combined system of Vid, Pen and Kal discloses the invention as in claim above, including, communicating with the user via audio, visual, tactile user interface, or a combination thereof, to determine a corrective course of action (Vid, col.12, lines 60-67).

As to claim 17, is rejected for same rationale as applied to claim 11 above.

As to claim 18. The combined system of Vid, Pen and Kal discloses the invention as in claim above, including, wherein the cloud-based data sources include cellular notifications (Kal, [0042]).

As to claim 19. The combined system of Vid, Pen and Kal discloses the invention as in claim above, including, executable by the processing system to allow user payment authorization via voice and facial recognition (Kal, [0031]).

As to claim 20. The combined system of Vid, Pen and Kal discloses the invention as in claim above, including, wherein the payment authorization is linked to a cloud-based user payment profile (Kal, [0031]).

As to claim 12, is rejected for same rationale as applied to claim 9 above.

As to claim 13 and 16 are rejected for same rationale as applied to claim 8 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Penilla et al. US 9365188 B1 discloses, a method includes receiving a request to generate electronic key (e-key) for an identified recipient to use a vehicle. The request includes identifying information for enabling sending of the e-key to the recipient via an electronic transmission. The request includes a condition of use of the vehicle. The method includes generating the e-key. The e-key is associated with the condition of use of the vehicle. The method includes transmitting the e-key to a device or user account of the recipient.
	Kim et al. US 9247005 B2, discloses an image display apparatus mounted in a car includes a communication unit configured to transmit and receive data to and from a mobile terminal, and a controller configured to control the communication unit to receive information for requesting status information of the car, in which the image display apparatus is mounted, from the mobile terminal, to generate car status information according to the received information for requesting the status information of the car, to control the communication unit to transmit the generated car status information to the mobile terminal.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247. The examiner can normally be reached M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tauqir Hussain/Primary Examiner, Art Unit 2446